Citation Nr: 1737695	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-44 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to April 8, 2013, and a rating higher than 30 percent from June 1, 2014, onwards, for post-traumatic osteoarthrosis, right knee, status-post total knee replacement, with surgical scar.

2. Entitlement to an initial rating higher than 10 percent for degenerative disc disease, lumbar spine, with intermittent bilateral lumbar radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In January 2016, the Board remanded this issue for the provision of a Board hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims for an initial rating for his right knee and for his degenerative disc disease of the lumbar spine, are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was last afforded a VA examination addressing the severity of his service-connected right knee and his lumbar spine degenerative disc disease disability in September 2013.  In his December 2015 brief, the Veteran's representative asserted that the examination reports of record are "too old to adequately evaluate the disability."  See December 2015 Appellant's Brief (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) and Olson v. Principi, 3 Vet. App. 480, 482 (1992) for the proposition that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination"). 

Accordingly, given that more nearly four years have passed since his last examination, and given the suggestion that his disability picture has changed, a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected right knee disability and lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.327 (a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen, 3 Vet. App. at 482; Proscelle v. Derwinski, 2 Vet. App. at 632; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Lahey Health, dated from July 2008 to November 2012, and dated from August 2016, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to assist in determining the severity of his service-connected degenerative disc disease of the lumbar spine with intermittent bilateral lumbar radiculopathy.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

3.  Schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected right status-post, total knee replacement with surgical scar.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




